214 Ga. 860 (1959)
108 S.E.2d 692
SCOTT
v.
THE STATE.
20388.
Supreme Court of Georgia.
Submitted March 9, 1959.
Decided April 9, 1959.
Rehearing Denied May 8, 1959.
J. W. Waldroup, J. Laddie Boatright, for plaintiff in error.
Dewey Hayes, Solicitor-General, Eugene Cook, Attorney-General, Rubye G. Jackson, Deputy Assistant Attorney-General, contra.
HAWKINS, Justice.
The only acknowledgement of service of the bill of exceptions made in this case was as follows: "I, Dewey Hayes, Solicitor-General of the Waycross Judicial Circuit, hereby waive notice of the time and place when and where the within bill of exceptions in the case of Cleveland Scott, plaintiff in error, vs. The State of Georgia, defendant in error, will be presented to Honorable Cecil Roddenberry, Judge of the Superior Court of the Waycross Judicial Circuit, and hereby approve said bill of exceptions as correct and complete as to the averments of fact therein. This the 31st day of December, 1958." The bill of exceptions was tendered to and certified by the trial judge on January 6, 1959, but was not served as provided by Code (Ann.) §§ 6-911 and 6-917. This court has many times held that a waiver of the notice provided *861 for by Code (Ann.) § 6-908.1, as to the correctness and completeness of the bill of exceptions prior to certification by the trial judge, does not dispense with service of a copy thereof within ten days after certification by the trial judge, and that compliance with Code (Ann.) § 6-911 is essential to give this court jurisdiction. Since there is no return of service, acknowledgment or waiver thereof, on the bill of exceptions, or in the record, this court has no jurisdiction of the writ of error. Crow v. State, 111 Ga. 645 (36 S. E. 858); Peterson v. Peterson, 209 Ga. 529 (74 S. E. 2d 549); Chitwood v. Chitwood, 210 Ga. 40 (77 S. E. 2d 524); Bardin v. Wender Realty Co., 210 Ga. 243 (78 S. E. 2d 785); Mahon v. Duncan, 210 Ga. 276 (79 S. E. 2d 811); Barbaree v. Coffin, 212 Ga. 370 (92 S. E. 2d 860); Maloney v. Balkcom, 214 Ga. 194 (104 S. E. 2d 127).
Writ of error dismissed. All the Justices concur.